—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered October 16, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning reliability of identification testimony.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Milonas, Tom and Mazzarelli, JJ.,